Name: 2005/515/EC: Commission Decision of 14 July 2005, amending Decision 2004/292/EC on the introduction of the Traces system and amending Decision 92/486/EEC (notified under document number C(2005) 2663) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  information technology and data processing;  information and information processing
 Date Published: 2006-12-12; 2005-07-19

 19.7.2005 EN Official Journal of the European Union L 187/29 COMMISSION DECISION of 14 July 2005, amending Decision 2004/292/EC on the introduction of the Traces system and amending Decision 92/486/EEC (notified under document number C(2005) 2663) (Text with EEA relevance) (2005/515/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), and in particular Article 20(3) thereof, Having regard to Council Decision 92/438/EEC of 13 July 1992 on computerisation of veterinary import procedures (Shift project), amending Directives 90/675/EEC, 91/496/EEC, 91/628/EEC and Decision 90/424/EEC and repealing Decision 88/192/EEC (2), and in particular Article 12 thereof, Whereas: (1) Commission Decision 2004/292/EC of 30 March 2004 on the introduction of the Traces system and amending Decision 92/486/EEC (3) provides for entry into the Traces system of all common veterinary entry documents for products from 30 June 2005. (2) There is a delay in making available an off-line system for data entry to cope with this huge increase in workload, and in developing an interface allowing communication between national systems and Traces. (3) The training by the Member States of freight forwarders to ensure that they play an active part in entering data into the Traces system will take some time. (4) The date in Decision 2004/292/EC from which entry into the Traces system of all common veterinary entry documents for products is compulsory should therefore be deferred. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 In Article 3(3) of Decision 2004/292/EC, 30 June 2005 is replaced by 31 December 2005. Article 2 This Decision is addressed to the Member States. Done at Brussels, 14 July 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14). (2) OJ L 243, 25.8.1992, p. 27. Decision as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (3) OJ L 94, 31.3.2004, p. 63. Decision as amended by Decision 2005/123/EC (OJ L 39, 11.2.2005, p. 53).